Citation Nr: 0326675	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  94-44 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to service connection for a digestive disorder, 
to include vomiting and weight gain, claimed as due to an 
undiagnosed illness.

Entitlement to an initial evaluation in excess of 10 percent 
for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel



REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a 
gastroenterology examination to 
determine the nature and etiology of 
any digestive disorder identified.  
Send the claims folder to the examiner 
for review.  The examiner should review 
the claim folder and perform any 
necessary tests and studies. 

(a)	The examiner should note and 
detail all reported signs and 
symptoms of chronic gastrointestinal 
disability.  The examiner should 
provide details about the onset, 
frequency, duration, and severity of 
all complaints relating to a 
gastrointestinal problem, and 
indicate what precipitates and what 
relieves them;
(b)	The examiner should determine 
whether there are any objective 
medical indications that the veteran 
is suffering from a chronic 
gastrointestinal disorder;
(c)	The examiner should specifically 
determine whether the veteran's 
complaints of a chronic 
gastrointestinal disorder manifested 
by vomiting and weight gain are 
attributable to any known diagnostic 
entity;  
(d)	If so, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that such 
disability is related to the 
veteran's period of service; 
(e)	If no diagnosis is medically 
possible, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
any gastrointestinal symptoms, 
including vomiting and weight gain, 
are related to the veteran's period 
of service, namely his service in 
the Southwest Asia theater of 
operations.
(f)	A complete rationale for all 
opinions and conclusions expressed 
should be provided. 

2.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a neurological 
examination to determine the nature and 
severity of his seizure disorder.  Send 
the claims folder to the examiner for 
review.  The examiner should review the 
claim folder and perform any necessary 
tests and studies.  The examiner should 
then comment on the following:

(a)	A complete history and description 
of any recent seizure activity 
should be documented in detail.  
(b)	The examiner should determine and 
report the type and frequency of 
attacks as accurately as possible, 
since severity of disability for 
rating purposes is dependent upon 
type (grand or petit mal, 
Jacksonian, focal motor or sensory, 
etc.), frequency, duration, and 
sequelae of seizures. 
(c)	 The examiner should note the 
frequency of either grand mal or 
major seizures and petit mal or 
minor seizures for which there is 
clinical evidence.  
(d)	The examiner must comment on the 
most recent examiner's opinion 
rendered following the May 2000 VA 
epilepsy and narcolepsy examination 
that the veteran does not have a 
seizure disorder.
(e)	A complete rationale for all 
opinions and conclusions expressed 
should be provided.

3.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. Keller 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





